          Case 1:20-cv-00966-EGS Document 15 Filed 10/26/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 STEFANIA MAURIZI,                                  )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )         Civil Action No. 20-0966 (EGS)
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
                                                    )
                 Defendant.                         )
                                                    )

                                   JOINT STATUS REPORT

        Pursuant to the Court’s October 6, 2020, Minute Order, the parties—Plaintiff Stefania

Maurizi (“Plaintiff”) and Defendant U.S. Department of State (“State”)—submit the following

joint status report.

I.      NON-CLASSIFIED, NON-RETIRED RECORDS

        On August 3, 2020, State made a first release of responsive material. State informed

Plaintiff that it had identified two responsive documents, producing one document and withholding

the other pursuant to FOIA Exemption 5. On September 3, 2020, State made a second release of

responsive material. State informed Plaintiff that it had identified six additional responsive

documents, producing five documents in full and one in part. State also released the non-exempt

portions of 63 responsive, unclassified documents from the approximately 320 potentially

responsive unclassified records in accordance with the Court’s September 2, 2020, Minute Order

on October 19, 2020.

        Consistent with the parties’ September 24, 2020, joint status report, State informed Plaintiff

that the additional collection includes approximately 1,080 potentially responsive unclassified
         Case 1:20-cv-00966-EGS Document 15 Filed 10/26/20 Page 2 of 6




documents. Processing of these documents remains ongoing. The parties disagree about the rate

at which they must be processed.

       Plaintiff’s Position

       Plaintiff proposes that that State process these 1080 documents at a rate of 1000 pages or

300 documents per month (whichever is lesser), and produce them on a rolling basis beginning on

November 19, 2020. State’s proposal below that it make a “good faith effort to process these

documents on a rolling monthly basis at a rate of 300 pages per month” does not give Plaintiff any

clarity or certainty about when the document production might be complete, nor does it comport

with FOIA’s mandate to promptly provide documents to requestors. See, e.g., Seavey v. DOJ, 266

F. Supp. 3d 241, 244 (D.D.C. 2017) (documents should be processed “within days or a few weeks”

of a response, “not months or years”). As Plaintiff noted in the last Joint Status Report, government

agencies in other FOIA matters have been required to produce anywhere from 400 to 5,000 pages

per month. See, e.g., Am. Immigration Council v. DHS, 2020 U.S. Dist. LEXIS 117862, *1

(D.D.C. July 6, 2020) (requiring agency, even in COVID era, to review 400 pages per month);

Clemente v. FBI, 71 F. Supp. 3d 262, 264 (D.D.C. 2014) (requiring agency to review 5,000 pages

per month). Thus, Plaintiff’s proposal to review at a rate of 1,000 pages or 300 documents per

month is wholly reasonable, especially given that her request has been pending for more than two-

and-a-half years.

       State’s Position

       Today, Plaintiff inquired for the first time about the number of pages these approximately

1,080 potentially responsive unclassified documents comprise. State is working on determining

that information. As State informed Plaintiff on October 19, 2020, State proposes that it complete

the relevancy review of these remaining potentially responsive unclassified documents and




                                                 2
          Case 1:20-cv-00966-EGS Document 15 Filed 10/26/20 Page 3 of 6




anticipates making its next release on or before November 19, 2020. Upon completion of the

relevancy review, State will make a good faith effort to process these documents on a rolling

monthly basis at its pre-pandemic standard processing rate of 300 pages per month.

       While State will continue to endeavor in good faith to process Plaintiff’s FOIA request at

its pre-pandemic standard processing rate, as previously described, the significantly reduced

number of available reviewers across the Department and the ongoing technological challenges of

performing this work remotely will continue to constrain State’s ability to process documents in

this FOIA case as well as all of its other FOIA matters. In addition, the constraints on State and

other Executive agencies have created serious difficulties in obtaining necessary clearances from

other Department or Executive Branch components. State does not release documents in FOIA

until it receives clearances from the internal Department components and external Executive

Branch components that have equities in the information in those documents. Because many

internal Department components and external Executive Branch components are operating with

reduced resources and reduced access to the necessary systems, State will likely continue to

experience delays in obtaining clearances and, consequently, releasing documents requiring such

clearances.

       State’s good-faith effort to process 300 pages per month, the standard rate at which it

processed a vast majority of its FOIA litigation cases prior to the disruptions caused by the ongoing

COVID-19 pandemic, is reasonable based upon a totality of the circumstances. Complying with

a Court order to process at the rate Plaintiff demands would require the Department to redirect its

finite and already thinly stretched resources at the expense of other FOIA litigation cases, including

redirecting reviewers from the cases to which they are currently assigned to this case, which would




                                                  3
          Case 1:20-cv-00966-EGS Document 15 Filed 10/26/20 Page 4 of 6




halt or dramatically reduce the Department’s ability to process those other cases. The cases

Plaintiff cites to justify a higher rate are inapplicable.

        In American Immigration Council v. U.S. Department of Homeland Security (“AIC”), the

district court adjudicated a motion for preliminary injunction seeking production of documents

related to detained individuals who tested positive for COVID-19. Civ. A. No. 20-1196 (TFH),

2020 WL 3639733, at *1 (D.D.C. July 6, 2020). The district court granted the motion, ruling that

the agencies must process approximately 800 pages of potentially responsive records at a rate of

at least 400 pages per month. Id. Recognizing that the plaintiff’s request “concerns a serious and

time-sensitive matter,” the district court determined that the plaintiff was “entitled to . . . a more

expeditious timeline than that proposed by Defendants.” Id. at *4. Here, Plaintiff has not shown

that her request is of a similar time-sensitive nature that justifies deviation from State’s standard

300-page-per-month rate, particularly in light of State’s explanation about operational challenges

it currently encounters. The only similarity between this case and AIC is that both are pending

during the COVID-19 pandemic.

        The similarities between this case and Clemente v. FBI, 71 F. Supp. 3d 262 (D.D.C. 2014),

are even more attenuated. Six years ago, the Clemente court acknowledged that a 5,000-page-per-

month rate was “higher than the rate would be in an ordinary case” but deemed it appropriate for

reasons that are not implicated here. Id. at 269. Notably, the Clemente requester was terminally

ill and furnished to the court medical records documenting the extent of her illness. Id. at 268-69.

The district court was sensitive to the fact that the Clemente requester needed expedited processing

given “the possibility that she may have only a limited time” in which to utilize the materials for

her work. Id. The sense of urgency in Clemente was palpable. By contrast, Plaintiff’s complaint

about State’s processing rate is more about inconvenience. Although Plaintiff fails to make a




                                                    4
         Case 1:20-cv-00966-EGS Document 15 Filed 10/26/20 Page 5 of 6




showing of any urgency, State is processing her FOIA request as promptly as possible and will

continue to do so within reasonable parameters under current circumstances that are beyond its—

and Plaintiff’s—control.

II.    OTHER RECORDS

       Since the last joint status report, State has completed its onsite collection of potentially

responsive unclassified retired records from the Records Service Center. As previously described,

these records are in hard copy and require personnel who are otherwise teleworking to go onsite

and conduct a manual review, both with respect to the volume of documents and their

responsiveness. State will begin processing the potentially responsive unclassified retired records

after it completes processing the approximately 1,080 additional potentially responsive

unclassified records identified, and State has informed Plaintiff that it expects to have a better

estimate of volume once it begins the manual review of those hard copy documents. Given the

time- and labor-intensive nature of reviewing retired records, which requires personnel who are

currently teleworking to travel onsite to conduct a manual review of records, State will not be in a

position to identify the estimated number of potentially responsive unclassified retired records

until personnel go onsite to begin processing them. Consequently, the parties agree to defer setting

any deadline regarding the processing of these documents at this time.

       Plaintiff states that she reserves the right to revisit this question after the non-classified,

non-retired records are processed.

       State further reports that circumstances related to its inability to search the classified system

remain unchanged at this time.

       The parties both propose to file another joint status report by December 1, 2020, but submit

separate proposed orders.




                                                  5
        Case 1:20-cv-00966-EGS Document 15 Filed 10/26/20 Page 6 of 6




Dated: October 26, 2020                 Respectfully submitted,

/s/ Alia L. Smith                       MICHAEL R. SHERWIN
Alia L. Smith, D.C. Bar #992629         Acting United States Attorney
BALLARD SPAHR LLP
1909 K Street, N.W., 12th Floor         DANIEL F. VAN HORN, D.C. Bar #924092
Washington, DC 20006                    Chief, Civil Division
(202) 661-2200
smithalia@ballardspahr.com           By: /s/ Robert A. Caplen
                                         ROBERT A. CAPLEN, D.C. Bar #501480
Kristel Tupja, D.C. Bar #888324914       Assistant United States Attorney
BALLARD SPAHR LLP                        555 4th Street, N.W.
1735 Market Street, 51st Floor           Washington, DC 20530
Philadelphia, PA 19103                   (202) 252-2523
(215) 864-8318                           robert.caplen@usdoj.gov
tupjak@ballardspahr.com
                                        Counsel for Defendant
Counsel for Plaintiff




                                        6
